 

  
  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

et

LO CTRONICAL! ¥ PTLED i

 

 

 

steattiatiatiatiatietiatiatatatetateteteteteteleietataieiaieieiaiieieteieiea Xx LOC #:

FR, MEYER’S SOHN CANADA INC., | | NTE FILED AY_1.3 200
Plaintiff. , : seid)

-against- : ORDER

RESOURCE REUTILIZATION LLC and ;

KEJRIWAL PAPER USA, LTD., ; 20 Civ. 9814 (GBD)
Defendants. :

a ee ms xX

GEORGE B. DANIELS, United States District Judge:

This action having been commenced by the filing of a Summons and Complaint on
November 20, 2020, and a copy of the Summons and Complaint having been served on Defendants
Resource Reutilization LLC and Kejriwal Paper USA, Ltd. on December 8, 2020 through Nancy
Dougherty, an authorized agent of Defendants, and proof of service having been filed on December
30, 2020, and Defendants having failed to answer, appear, or otherwise move with respect to the
Complaint, and the time for appearing, answering, or moving having expired, it is hereby:

ORDERED, ADJUDGED, AND DECREED that Plaintiff Fr. Meyer’s Sohn Canada Inc.
have judgment against Defendants.

This matter is referred to Magistrate Judge Barbara C. Moses for an inquest on damages,
prejudgment interest, costs and attorneys’ fees.

Dated: New York, New York

May 13, 2021
SO ORDERED.

Dias B Dorel.
GEPRER. DANIELS

ited States District Judge

 
